At the outset, I have the honour to convey the warm greetings of His Majesty the King and the people of Bhutan. I congratulate the President on his election as President of the General Assembly at its seventy-first session and assure him of my delegation’s full support in the discharge of his responsibilities. His distinguished predecessor, Mr. Morgens Lykketoft, deserves our special appreciation for the excellent manner with which he steered the work of the seventieth session.
We meet at a time defined by breakthrough agreements. The 2030 Agenda for Sustainable Development, the Addis Ababa Action Agenda on financing for development and the Paris Agreement on Climate Change stand as testimonies to our collective resolve to advance peace, security, human rights and sustainable development. Those agreements underscore our commitment to multilateralism and serve as a reaffirmation of our faith in the purposes and principles of the United Nations. Together they present a historic opportunity to secure the collective hopes and aspirations of humankind.
We have undoubtedly made a good start on that monumental journey. However, let us be clear that many serious global challenges persist. We continue to witness wanton acts of terrorism and protracted conflicts that undermine the security, well-being and human rights of millions of people. Terrorism is the most flagrant violation of human rights, and we strongly condemn terrorism in all its forms and manifestations. It afflicts many nations and peoples, and the imperative to redouble international cooperation to combat that scourge is vital and urgent. Over the past five years, at least 15 major conflicts have erupted around the world.
Today we are witnesses to the largest displacement of people fleeing violence and conflict since the founding of the United Nations. The value of the arms trade and global military expenditures has exceeded Cold-War levels. The current stockpile of nuclear weapons is enough to destroy our planet hundreds of times over. That unimaginable destructive power still looms as a grave threat. All of those facts serve as an acute reminder that our quest for peace and security remains unfulfilled.
On the development front, significant gaps and challenges to successfully achieving the Sustainable Development Goals (SDGs) confront us. For instance, the Secretary General’s June 2016 report to the Economic and Social Council on the SDGs highlights (E/2016/75) that one in eight people suffers from the abject despair of extreme poverty. About 800 million people suffer from hunger. More than 2 billion are affected by water scarcity. And 1.1 billion people live without electricity. Thousands of children die every day, mainly from preventable causes. Children make up nearly half of the almost 900 million people living on less than $1.90 per day. About 124 million children do not attend school, and two out of five leave primary school without basic skills.
Much remains to be done to accelerate the rate of progress in achieving gender parity and promoting the rights of women. We need to make concerted efforts to close the economic gap between men and women. Likewise, glaring inequalities within and among nations persist, despite substantial gains in global economic output. And addressing the employment challenge remains a daunting and complex task.
The risk of catastrophic climate change is no longer an abstract and long-term threat. Climate change is real, and countries in special situations, such as the least developed countries (LDCs), landlocked developing countries (LLDCs) and small island developing States (SIDS), are the most vulnerable. We have all experienced the impact of climate change, which is devastating and destabilizing, as can be seen from the frequency and intensity of recent weather events. In July we in Bhutan suffered extensive destruction and damage to property and infrastructure caused by unprecedented flash floods. Even as we deal with those long-standing challenges, the digital revolution, while opening new frontiers of opportunity by spurring global integration and catalysing a fourth industrial revolution, is ushering in new and interlocking challenges that have social, political, economic and security implications that we have yet to fully comprehend.
We have to move past the euphoria of landmark agreements. Now more than ever before, we must find new political resolve for urgent, focused and comprehensive action that involves all stakeholders at the national, regional and international levels — action that translates agreements into real and meaningful dividends for all peoples and all countries.
The scale, scope and complexity involved in the implementation of the 2030 Agenda should not be underestimated, especially given the time frame of fewer than 15 years. The focus now and in the years ahead must be on implementation. The principles and objectives of the 2030 Agenda are consistent with Bhutan’s national development framework based our concept of Gross National Happiness. Guided by that timeless vision propounded by our kings, we have always ensured that peace, happiness and the well- being of our people remained at the core of all our endeavours. Formerly a closed subsistence economy with no electricity or roads, Bhutan today is a rapidly emerging economy that aspires to achieve holistic development. With the accelerated development of our hydropower sector, the next 15 years are expected to usher in even greater transformation.
Bhutan has successfully aligned the SDGs with our national priorities and integrated them into our development-planning framework. The next decade will be critical as we seek to consolidate development gains and work towards realizing our national development goals of eradicating poverty, promoting inclusive and sustained economic growth, achieving self-reliance and eventually graduating from the least-developed- country category. We will continue to work in earnest to ensure the effective implementation of the SDGs, so that we succeed in achieving the transformation that we all seek. That is particularly important, as Bhutan faces immense challenges as an LDC and as a landlocked country. In that endeavour, the role of our development partners is critical.
The effectiveness of national strategies and investment plans, in both the formulation and the implementation, depends on predictable commitments of financial, technical and policy support measures from development partners. Our partners’ emphasis needs to shift from the expression of approximate broad support measures for the benefit of LDCs as a group to what is necessary at the country level. Financing for development, particularly commitments to official development assistance, must be disaggregated at the country level, so that they can be expressed in national budgets aimed at financing short-, medium- and long- term investment plans. Without such predictability, it is impossible for LDCs to formulate the integrated and effective strategies and plans needed to achieve the SDGs. In that regard, allow me to share some of our experiences, so as to illustrate how the predictability of financing allows for more ambitious plans.
In 1992, we established the Bhutan Trust Fund for Environmental Conservation — the world’s first environmental trust fund — to protect our pristine environment and rich biodiversity through the implementation of conservation programmes. Similarly, in 1998, we established the Health Trust Fund, which today sustainably finances the essential drug needs that are fundamental to our free health-care system. Recently, in collaboration with the World Wildlife Fund, we launched the Bhutan for Life Project, an innovative financing initiative based on a project-financing-for-permanence model. Funds generated through the project will be used to maintain and manage Bhutan’s protected areas, parks and biological corridors in perpetuity, as well as to promote sustainable livelihoods for the communities in the area. We hope to expand that innovative financing model with development partners to cover other critical sectors such as sustainable energy, education and infrastructure development.
The success of the 2030 Agenda will ultimately hinge on the quality of partnerships involving Governments, the private sector and civil society at the national, regional and global levels. Partnerships in innovative financing for development will be vital for groups of countries in special situations, namely, the LDCs, LLDCs and SIDS. We look forward to the continued support of our development partners and well-wishers.
Bhutan’s commitment and contributions to the conservation and preservation of the environment, the protection of biodiversity and the mitigation of climate change have been widely acknowledged. That commitment dates back more than two decades, when we took a deliberate decision to shift our forest policy away from revenue generation towards environmental protection by banning the export of raw timber, despite our limited resources. Furthermore, in 2008, we pledged to safeguard our forests through a constitutional mandate that requires maintaining a minimum of 60 per cent of our land under forest cover in perpetuity. Today, 75 per cent of our land is covered in forest, and 38 per cent of our total land area has been designated as national protected areas. In 2009, we committed to remaining carbon neutral, but in reality we are carbon negative, and we look forward to ratifying the Paris Agreement on Climate Change upon completion of internal processes.
Effective multilateralism requires an effective United Nations — one that is fit for the purpose. Since the founding of the United Nations, the world has undergone profound changes. Its membership has increased fourfold, and the challenges we face have become more complex. Institutions cannot be static. They must evolve and adapt, so as to remain relevant and effective. The United Nations and its principal organs must be reformed in keeping with contemporary realities — in particular the Security Council, so as to make the Council more representative, transparent and accountable and to enhance its legitimacy and credibility. Similarly, the 2030 Agenda requires a United Nations development system that is able to deliver integrated and coordinated policy support. In that regard, it is essential to achieve an ambitious outcome to the new quadrennial comprehensive policy review of operational activities for development of the United Nations system — one that matches the ambitions of the 2030 Agenda.
Bhutan has been blessed with peace, progress and stability under the enlightened leadership of our monarchs. We embraced democracy in a unique manner, as it was imposed on us by our kings and not born out of popular unrest or strife. I am pleased to state that our transition to democracy is on a firm footing, with democratic institutions in place, supported by a vibrant and independent media.
Peace and security is a shared concern and responsibility. Bhutan is committed to supporting United Nations peacekeeping endeavours to maintain peace, protect civilians and create the conditions necessary for lasting and durable solutions to conflicts around the world. Despite our limitations and constraints, we joined the fraternity of troop- and police-contributing countries in 2014. That is a reflection of our commitment to share the burden along with other Member States. Today, we have a presence in 10 peacekeeping missions, and we hope to broaden and deepen our peacekeeping engagement in the coming years.
As Secretary-General Ban Ki-moon completes his tenure in December, I wish to take this opportunity to express my profound gratitude and appreciation to him for his leadership, service and contributions to the important work of the United Nations. We wish him and his family every success in all their future endeavours.
Second chances are rare in life. The agreements that we adopted in 2015 have given us an extraordinary opportunity to bring about greater peace, progress and prosperity for all. History will judge us by our ability to translate those compacts into meaningful and concrete results. Let us not squander this historic opportunity.
Addressing our peace, security and sustainable development challenges requires global action, underpinned by the solidarity of all Member States and bound together by a strong esprit de corps at the United Nations. In that context, I would like to end with a quote by His Majesty the King of Bhutan:
“Individual or even national success is a ship that cannot carry everyone together to the same place at the same time. Rich nations must stop and be mindful of the poorer ones left behind. Successful people must stop and remember those who did not make it. No nation today can stand alone in achievement. Time is slowly telling us that there can be no lasting individual success without success as a community, and there cannot be lasting national progress and success if it does not fit into a future of global peace, harmony and equality. The world must progress together or fail together.”
